     Case 3:20-cv-00321-JLS-KSC Document 61 Filed 08/28/20 PageID.3963 Page 1 of 2



1
2
3
4
5
6
7
8
9                            UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12    APARNA VASHISHT-ROTA, an                           Case No.: 20-CV-321 JLS (KSC)
      individual,
13
                                        Plaintiff,       ORDER (1) GRANTING
14                                                       EXTENSION OF TIME, AND
      v.                                                 (2) CLARIFYING AUGUST 14, 2020
15
                                                         ORDER [ECF NO. 55]
      HOWELL MANAGEMENT SERVICES,
16
      a Utah limited liability company; CHRIS
                                                         (ECF No. 60)
17    HOWELL, an individual; and JUSTIN
      SPENCER, an individual,
18
                                    Defendants.
19
20
21         Presently before the Court is Plaintiff Aparna Vashisht-Rota’s Ex-Parte Motion for
22   Clarification of Order at Docket Entry 55 (“Ex Parte Mot.,” ECF No. 60). In its August 14,
23   2020 Order (ECF No. 55), the Court ordered the Parties to meet and confer “regarding any
24   narrowly tailored redactions necessary to protect Defendants’ confidential business
25   information.” Id. at 5. Plaintiff reports that the Parties have met and conferred, Ex Parte
26   Mot. at 1, “but Defendants have redacted all of the[ paragraphs and exhibits referenced in
27   the Court’s August 14, 2020 Order] fully,” meaning “the parties need time to meet and
28   confer again, thereby requiring an extension.” Id. at 2. Further, “to file things properly,

                                                     1
                                                                               20-CV-321 JLS (KSC)
     Case 3:20-cv-00321-JLS-KSC Document 61 Filed 08/28/20 PageID.3964 Page 2 of 2



1    Plaintiff needs at least 3 weeks more each time to research each topic, the history of law
2    on that topic, and most recent decision that could impact the same.” Id. (footnote omitted).
3          To the extent Plaintiff requests clarification, Plaintiff is correct that “the Court
4    conclude[d] that Defendants ha[d] established that compelling reasons exist to file under
5    seal portions of” various paragraphs and documents as enumerated in the August 14, 2020
6    Order. See ECF No. 55 at 4 (emphasis added). The Court therefore ordered the Parties to
7    meet and confer “regarding any narrowly tailored redactions necessary to protect
8    Defendants’ confidential business information.” See id. at 5 (emphasis added). The Court
9    therefore GRANTS the Parties a three-week extension of time to comply with its
10   August 14, 2020 Order, including further meet-and-confer efforts to agree upon narrowly
11   tailored redactions.
12           The Court also ordered on August 14, 2020 that, “[t]o avoid superfluous motion
13   practice, the Court urges the Parties to meet and confer regarding a stipulated protective
14   order and/or before filing information that may be confidential or gratuitously
15   inflammatory.”    ECF No. 55 at 5 (emphasis in original).           Plaintiff “humbly seeks
16   clarification on ‘and/or before filing information that may be confidential or gratuitously
17   inflammatory.’” Ex Parte Mot. at 2. In cautioning the Parties to avoid “gratuitously
18   inflammatory” information, the emphasis is on “gratuitously”—the Parties shall endeavor
19   to avoid filing information that is not relevant to the instant dispute but that instead serves
20   only “to gratify private spite, promote public scandal, circulate libelous statements, or
21   release trade secrets.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th
22   Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)).
23         IT IS SO ORDERED.
24
25   Dated: August 28, 2020
26
27
28

                                                    2
                                                                                  20-CV-321 JLS (KSC)
